Cook, J.,
dissenting. I respectfully dissent from the majority’s decision to grant the requested writ to New Crosset in this case. In holding that R.C. 4123.32(D) does not apply to this matter, and- that New Crosset is not liable for the retrospective-rating claims costs of its predecessor, the majority uses “the specific facts of this case” to justify a deviation from the statutes and rules of Ohio’s workers’ compensation scheme, as well as from this court’s own precedent.
I
As the majority notes, R.C. 4123.32(D) permits the administrator to subject “successors in interest” to the account of and contributions due from an employer who “transfers his business in whole or in part or otherwise reorganizes the business.” R.C. 4123.32(D). For R.C. 4123.32(D) to apply, then, two conditions must be satisfied. First, a “transfer” or “reorganization” of the predecessor employer’s business must have occurred. Second, the new employer must fit the definition of a “successor in interest.” The majority holds that neither of these conditions was satisfied in this case, but I think that both conditions were satisfied.

A. Old Crosset “Transferred” or “Otherwise Reorganized” its Business

First we consider whether Old Crosset “transferred] [its] business in whole or in part or otherwise reorganized] the business.” R.C. 4123.32(D). Focusing only on the first half of this phrase, the majority concludes that because Old Crosset did not voluntarily transfer its business, New Crosset was not subject to the administrator’s authority establishing liability for Old Crosset’s retrospective-rating claims costs. The majority also implies that the presence of an intermediary bank, and the lack of direct negotiations between Old and New Crosset, mean that no “transfer” occurred to trigger the rulemaking authority of the administrator under R.C. 4123.32(D).
But contrary to the majority’s thesis, a “transfer” encompasses “every method — direct or indirect, absolute or conditional, voluntary or involuntary — of disposing of or parting with property or with an interest in property, including retention of title as a security interest and foreclosure of the debtor’s equity of redemption.” (Emphasis added.) Black’s Law Dictionary (7 Ed.1999) 1503. As a verb, “transfer” means “to convey or make over (title, right, or property) by deed or legal process.” (Emphasis added.) XVIII Oxford English Dictionary (2 Ed.1989) 396. Our own commercial code defines “transfer” for purposes of the *477Uniform Fraudulent Transfer Act as “every direct or indirect, absolute or conditional, and voluntary or involuntary method of disposing of or parting with an asset.” (Emphasis added.) R.C. 1336.01(L).
Moreover, the majority focuses its analysis on only half of the statutory phrase that supports the authority of the administrator. As quoted above, R.C. 4123.32(D) permits the administrator to adopt special rules and subject an employer to a predecessor’s account and contributions when “any employer transfers his business in whole or in part or otherwise reorganizes the business.” (Emphasis added.) R.C. 4123.32(D). The second half of the phrase — quoted, but never applied, by the majority — contains even broader triggering language than the “transfer” phrase that precedes it, and contemplates many other situations (in addition to an employer’s transfer of the business) where the administrator is authorized to assess the liability of a successor in interest.
In fact, the word “reorganization” is a commonly used term for the restructuring of a business that occurs in bankruptcy. Employers forced into such proceedings would likely hesitate to describe such actions as' voluntary. The majority, however, holds that without a voluntary transfer, R.C. 4123.32(D) is' inapplicable. I believe that this position unduly narrows the language of R.C. 4123.32(D), and erroneously restricts the administrator from engaging in his delegated rulemaking function.

B. New Crosset Qualifies as a Successor in Interest

The second requirement under R.C. 4123.32(D) — -to trigger the administrator’s authority to require a successor employer to assume the predecessor employer’s account and contributions — focuses not on the actions of the old employer, but rather on the status of the new employer. In order to authorize the administrator, the new employer must qualify as a successor in interest. R.C. 4123.32(D). We have held that “a successor in interest, for workers’ compensation purposes, is simply a transferee of a business in whole or in part.” (Emphasis added.) State ex rel. Lake Erie Constr. Co. v. Indus. Comm. (1991), 62 Ohio St.3d 81, 83-84, 578 N.E.2d 458, 460. In Lake Erie, we concluded that the successor employer qualified as a successor in interest under R.C. 4123.32(D) (and an associated rule) because an existing entity, the successor employer, bought the predecessor employer’s tools and equipment, agreed to employ the predecessor’s employees, and assumed the predecessor’s leases — even though the .successor continued operations under a distinct name. Id., 62 Ohio St.3d at 81-82, 578 N.E.2d at 459. Here, New Crosset purchased virtually all of Old Crosset’s assets, including real property, equipment, fixtures, certain contract rights, lease agreements, purchase orders, records, inventory, and accounts receivable. New Crosset even assumed $5 million worth of accounts payable, and operated under Old Crosset’s trade *478name. New Crosset satisfies Lake Erie’s test to qualify as a successor in interest under R.C. 4123.32(D).
In Lake Erie, this court expressly declined to adopt a narrower common-law definition of “successor in interest” of the type suggested by the majority here, and expressly rejected a proposed analogy to the definition of a “successor corporation” under the law of products liability. Id., 62 Ohio St.3d at 83-84, 578 N.E.2d at 460-461. The Lake Erie court determined that there was no need to look beyond the workers’ compensation provisions to the common law to define “successor in interest” for purposes of the workers’ compensation statutes. Id., 62 Ohio St.3d at 84, 578 N.E.2d at 460. We recently reaffirmed this portion of Lake Erie in State ex rel. H.C.F. v. Ohio Bur. of Workers’ Comp. (1998), 80 Ohio St.3d 642, 648, 687 N.E.2d 763, 767.
The majority’s decision here, therefore, constitutes a significant deviation— rather than a distinction — from our holding in Lake Erie. The majority limits our decision in Lake Erie by straining to distinguish the Lake Erie holding based on the difference between successor liability for risk-experience rating and successor liability for retrospective-rating premiums. R.C. 4123.32(D), however, endorses no such distinction. Rather, the statute empowers the administrator to determine successor liability both for “rates to be applied” and for “all contributions due.” R.C. 4123.32(D).
The majority takes a blue pencil to the language of the statute and inserts a new requirement that a transfer of the business by the employer be “voluntary” and “direct” in order to trigger the administrator’s rulemaking authority embracing the liability of the successor employer. Under the majority’s view, as long as a foreclosing bank comes between a predecessor employer and a successor employer, the administrator has no authority to ensure that the successor assumes the retrospective-rating claims costs of the predecessor’s account. This result restricts the calculated authority delegated to the administrator under R.C. 4123.32(D) and the workers’ compensation actuarial scheme.
II
The majority supports its decision by declaring that “[t]o label New Crosset a ‘successor in interest,’ as defined in Lake Erie, and thus hold New Crosset liable for Old Crosset’s prior obligations, would, in our determination, be unjust.” It is true, as the majority notes, that R.C. 4123.32(D) delegates authority to the administrator to adopt “[sjuch special rules as the administrator considers necessary and that are just in the circumstances.” (Emphasis added.) R.C. 4123.32(D). The majority, however, appears to make an ad hoc assessment of justice in the application of the rules without according the deference due “an administrative interpretation formulated by an agency which has accumulated *479substantial expertise, and to which the legislature has delegated the responsibility of implementing the legislative command.” State ex rel. McLean v. Indus. Comm. (1986), 25 Ohio St.3d 90, 92, 25 OBR 141, 143, 495 N.E.2d 370, 372, citing Jones Metal Products Co. v. Walker (1972), 29 Ohio St.2d 173, 181, 58 O.O.2d 393, 398, 281 N.E.2d 1, 8.
Moyer, C.J., concurs in the foregoing dissenting opinion.